Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and response filed on July 14, 2022 have been received.
Claims 36-55, 58, and 60-64 are canceled by applicant, and new claims 65-78 are added.
Claims 56, 57, 59 and 65-78 are pending in this application and are examined on the merits.

Answer to Arguments:
Withdrawn Rejection(s):
            Applicant arguments (p. 7 1st paragraph of Remarks filed on 07/14/2022) with respect to the rejection of claim 59 under 35 U.S.C. 112 (pre-AIA ), first paragraph, (Requirement for the Deposit of Biological Material), stating the public availability of the claimed Cupriavidus necator DSM 531 and Cupriavidus necator DSM 541 strains, are considered and are persuasive therefore the rejection is withdrawn.
The rejection of claims 56-58 under 35 U.S.C. 102 (a)(1) as being anticipated by Olivira et al. (Aquaculture International, 1999, Vol. 7, p. 261-275), is withdrawn due to the amendments to the claims, filed on 07/14/2022.
The rejection of claims 56 and 57 under 35 U.S.C. 102 (a)(1) as being anticipated by Kunasundari et al. (PLOS ONE, 2013, Vol. 8, Issue 10, e78528, p. 1-15), is withdrawn due to the amendments to the claims, filed on 07/14/2022.
The rejection of claims 56-59 under 35 U.S.C. 103 as being unpatentable over Kunasundari et al. as applied to claims 56 and 57 above, and further in view of Gelder et al. (Anal. Chem., 2008, Vol. 80, p. 2155-2160), is withdrawn due to the amendments to the claims, filed on 07/14/2022.
With respect to the rejection of claims (previously 56-59) on the ground of nonstatutory double patenting as being unpatentable over claim (previously 94) of co-pending Application No. 16/716,398 (reference application), now issued as U.S. Patent No. 11,203,738 B2, no terminal disclaimer is received and no arguments are presented (see p. 9 last paragraph of Remarks filed on 07/14/2022). Therefore the rejection is maintained, and the rejection is no longer a provisional rejection because Application No. 16/716,398, is now issued as U.S. Patent No. 11,203,738 B2 (see double patenting rejection below for details).

Applicant further arguments with respect to the above-mentioned rejections are moot because the rejections are withdrawn and further in view of the new grounds of rejection issued due to the amendments to claims 56, and added new claims 65-78, filed on 07/14/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56, 57, 59 and 65-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 56 is confusing and indefinite because in one instance the claim recites “A feed, … product comprising one or more biological nutrient”, the claim also recites “organic molecules that contain two or one carbon atoms produced through anabolic biosynthesis and/or into biomass” and the claim further recites “wherein said organic molecules comprising two or more carbon atoms produced through anabolic biosynthesis and/or biomass comprising said chemoautotrophic microorganisms comprises biological nutrients” and the claim further recites “… said biomass comprises protein in a quantity that is greater than 60% of the total cell mass”. Therefore, from the way claim 56 is written the exact components of the claimed end-product is unclear, as such the intended scope of the claim is not clearly set forth.

Suggestion to obviate the rejection: amend claim 56 to exactly define the components of the claimed product. For example, chemoautotrophically produced biomass of Cupriavidus microorganisms comprising protein and organic nutrient molecules containing two carbons.

In claim 56, lines 9-10, the Markush group “gaseous substrate comprises a carbon source comprising inorganic and/or organic molecules comprising only one carbon atom” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: in claim 56, lines 9-10, replace “comprising inorganic and/or organic molecules comprising only one carbon atom” with –selected from the group consisting of an inorganic molecule having one carbon atom, an organic molecule having one carbon atom or both--.

In claim 56 line 12-13, the Markush group “a nitrogen source comprising ammonia, ammonium, urea, and/or nitrate” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: in claim 56, line 12, replace “comprising” with –selected from the group consisting of--.

In claim 56, lines 23-24 the recitation “organic molecules comprising two or more carbon atoms produced through anabolic biosynthesis and/or biomass” is confusing whuch renders the claim indefinite 
Suggestion to obviate the rejection: in claim 56, line 24, before biomass, insert –into--. 

In claim 68 the Markush group “comprising one or more of vitamin B1, B2, and B12” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: in claim 68, replace “B vitamins comprising one or more of” with –one or more B vitamin selected from the group consisting of--.
The term “significant amount” in claim 77 is a relative term which renders the claim indefinite. The term “significant amount of any of gossypol, glucosinolates, saponins, and trypsin inhibitors” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Suggestion to obviate the rejection: in claim 77 delete “significant” 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 77 recites the broad recitation “pesticides, herbicides, and antibiotics”, and the claim also recites “gossypol, glucosinolates, saponins, and trypsin inhibitors”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 56, 57, 59 and 65-78 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
In claim 56, lines 11, the phrase “chemoautotrophic microorganisms comprise Cupriavidus microorganisms” fails to further limit the subject matter of claim 56. 
Suggestion to obviate the rejection: replace “comprise” with –are--.

In claim 56, line 14, the phrase “said microorganisms” fails to further limit the subject matter of claim 56. Because microorganisms is broader than Cupriavidus microorganisms.
Suggestion to obviate the rejection: after said insert –Cupriavidus--.

In claim 56, lines 24-25, the phrase “biomass comprising said chemoautotrophic microorganisms comprises biological nutrients” fails to further limit the subject matter of claim 56. Because chemoautotrophic microorganisms is broader than Cupriavidus microorganisms.
Suggestion to obviate the rejection: replace “biomass comprising said chemoautotrophic microorganisms comprises biological nutrients” with –biomass of said Cupriavidus microorganisms, and further comprises biological nutrients--.

In claim 71, the recitation “wherein said biological nutrients comprise protein, fats, and carbohydrates produced by said chemoautotrophic microorganisms” fails to further limit the subject matter of the claim upon which it depends, and fails to include all the limitations of the claim 56 upon which it depends. Because a consortium of microorganisms is broader than Cupriavidus microorganisms.
Suggestion to obviate the rejection: replace “chemoautotrophic” with –Cupriavidus--.

In claim 72, the recitation “… said chemoautotrophic microorganisms” fails to further limit the subject matter of the claim upon which it depends, and fails to include all the limitations of the claim 56 upon which it depends. Because a consortium of microorganisms is broader than Cupriavidus microorganisms.
Suggestion to obviate the rejection: replace “chemoautotrophic” with –Cupriavidus--.

In claim 74, the recitation  “said organic molecules comprising two or more carbon atoms and/or biomass comprise: hydrogen derived entirely from H20; and carbon derived entirely from CO2 captured from the atmosphere and/or from greenhouse gas emissions” fails to further limit the subject matter of the claim upon which it depends, and fails to include all the limitations of the claim 56 upon which it depends. 
Suggestion to obviate the rejection: in claim 74, line 2, replace “comprise: hydrogen” with –further comprising hydrogen and carbon, wherein said hydrogen is--, and line 3, replace “: and carbon” with –and wherein said carbon is--.

In claim 75, the recitation “wherein said organic molecules comprising two or more carbon atoms and/or biomass comprise nitrogen derived from ammonia, ammonium, urea, and/or nitrate that is recovered from urine, agricultural waste, fish waste, aquaculture waste, and/or other animal waste” fails to further limit the subject matter of the claim upon which it depends, and fails to include all the limitations of the claim 56 upon which it depends. 
Suggestion to obviate the rejection: in claim 75, line 2, replace “comprise nitrogen” with –further comprising nitrogen, wherein said nitrogen is--, and line 3, replace “: and” with –and wherein said--.

In claim 76, the recitation “wherein said organic molecules comprising two or more carbon atoms and/or biomass comprise phosphorous derived from phosphate recovered from urine, agricultural waste, fish waste, aquaculture waste, and/or other animal waste” fails to further limit the subject matter of the claim upon which it depends, and fails to include all the limitations of the claim 56 upon which it depends. 
Suggestion to obviate the rejection: in claim 76, line 2, replace “comprise phosphorous” with –further comprising phosphorous, and wherein said phosphorous is--.

In claim 78, the recitation “said chemoautotrophic microorganisms, and wherein said chemoautotrophic microorganisms are grown within a consortium of microorganisms that comprises one or more non-chemoautotrophic microorganisms ..” fails to further limit the subject matter of the claim upon which it depends, and fails to include all the limitations of the claim 56 upon which it depends. Because a consortium of microorganisms is broader than Cupriavidus microorganisms. 
Suggestion to obviate the rejection: in claim 78, line 2, replace “chemoautotrophic” with –Cupriavidus--, and lines 2-4, delete, “, and wherein said chemoautotrophic microorganisms are grown within a consortium of microorganisms that   
Attorney Docket Number: 04185.015US1/jajcomprises one or more non-chemoautotrophic microorganisms in said environment that is suitable for maintaining said chemoautotrophic microorganisms“.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 56, 57, 59, 65 and 69-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 1,203,738 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
The species of the product ,i.e., a meat substitute composition comprising protein produced by the method as disclosed by claims 1-13 makes obvious the feed or nutritional product comprising one or more biological nutrients and/or biomass of Cupriavidus cells (which contains biological nutrients, organic molecules, etc.), as claimed by claims 56, 57, 59, 65 and 69-70 of instant application.

Conclusions:
No claim(s) is allowed at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651